On consideration of the Petition for Writ of Habeas Corpus and/or Other Appropriate Relief, the Respondents’ Reply to Order to Show Cause and Petitioners’ Rejoinder to Reply from which it appears that Petitioners are in confinement in the United States Army Center, Confinement Facility, Fort Belvoir, Virginia, under charges originating within the Command of 8th Infantry Division located in the Federal Republic of Germany and that Petitioners’ transfer to Germany has been stayed by order of the United States Court of Appeals for the District of Columbia Circuit pending determination of appeal from a decision in a United States District Court dismissing Petitioners’ application for injunctive relief, and that Petitioners’ claim of denial of a speedy trial presents no circumstances justifying grant of extraordinary relief (Lozinski v Wetherill, 21 USCMA 52, 44 CMR 106 (1971)), particularly because the delays complained of appear to have been caused by Petitioners’ legally permissible efforts to prevent their return to their assigned unit, i.e. 8th Infantry Division.
Accordingly, it is, by the Court, this 26th day of October 1971,
ORDERED:
That said Petition be, and the same is, hereby dismissed for failure to set forth a basis for the relief requested.